Supreme Court In Chancery —

Robert Clark Daniel S. Bacon Joseph Wood Oliver Johnson Harry Conant William G. Knaggs Henry Disbrow Thomas G. Cole John Jermain Charles M. Humphrey & Albert H. Hickok vs Ethel Burch, Marshal of the Village of Monroe

Upon Bill filed with prayer for injunction It is ordered that the plaintiffs do give notice to the defendant of their intention to apply for a writ of injunction in the premises & of the time & place when & where the same will be made: And It is further ordered that the defendant be enjoined from distraining levying selling or otherwise proceeding against the plaintiffs or the goods & chattels of the plaintiffs by virtue of an assessment by the President Trustees & Freemen of the village *509of Monroe, or by virtue of any warrant or warrants of distress or other process, issued or authorized by the said President, Trustees & Freemen of the Village of Monroe & directed to the said defendant as Marshall of the said corporation: & that the said injunction be continued until the fourth Monday of March next; or until counsel can be heard & the application for injunction be determined.
Detroit 25th Feb. 1828.
Henry Chipman Judge S. C. M. T.